          Case 3:20-cv-00338-BAJ-EWD             Document 1      06/04/20 Page 1 of 11



                              UNITED STATES DISTRICT COURT

                              MIDDLE DISTRICT OF LOUISIANA

IN RE:

IN THE MATTER OF
5621 VAN ZANDT STREET                                         CIVIL ACTION NO. 20-CV- 338-
HOUSTON, TEXAS 77016


                   VERIFIED COMPLAINT FOR FORFEITURE IN REM

         NOW INTO COURT COMES Plaintiff, United States of America, by and through

undersigned counsel, who alleges the following:

                                  NATURE OF THE ACTION

         This is a civil action in rem brought to forfeit and condemn to the United States 5621 Van

Zandt Street, Houston, Texas 77016 (the “defendant property”), representing property, including

any right, title, and interest (including any leasehold interest) in the whole of any lot or tract of

land and any appurtenances or improvements, which is used, or intended to be used, in any manner

or part, to commit, or to facilitate the commission of, a violation of subchapter I of Chapter 13 of

Title 21, and therefore, is subject to forfeiture to the United States pursuant to 21 U.S.C. §

881(a)(7).

                                 JURISDICTION AND VENUE

         The United States brings this action in rem in its own right to forfeit and condemn the

defendant property. This Court has jurisdiction over an action commenced by the United States

under 28 U.S.C. § 1345, over an action for forfeiture under 28 U.S.C. § 1355(a), and over this

particular action under 21 U.S.C. § 881(a)(7).

         This Court has in rem jurisdiction over the defendant property under 28 U.S.C. § 1355(b).

Upon the filing of this complaint, the plaintiff requests that the Court issue an arrest warrant in
         Case 3:20-cv-00338-BAJ-EWD              Document 1          06/04/20 Page 2 of 11



rem pursuant to Supplemental Rule G(3)(b), which the United States will execute upon the

property pursuant to 28 U.S.C. § 1355(d) and Supplemental Rule G(3)(b) & (c).

         Venue is proper in this district pursuant to 28 U.S.C. § 1355(b)(1), because acts or

omissions giving rise to the forfeiture occurred in this district.

                                   THE DEFENDANT IN REM

       The defendant property consists of the property located at 5621 Van Zandt Street, Houston,

Texas 77016 (the “defendant property”), with all appurtenances, improvements, and attachments

thereon, and is more fully described below:

       That certain lot of parcel of Lot Eleven (11), Block One (1), Timber Acres Section
       1, Harris County, Texas

       The record owners of the property are Martrell Harris and Wanda Harris.

                                               FACTS

                               The Sale of the Defendant Property

       1.      On March 1, 2016, a Warranty Deed was filed into the records of Harris County,

Texas, regarding the sale of the defendant property from the seller, Carl W. Carter, Sr., to the

purchaser, Joseph Walker, for ten dollars and other valuable consideration. According to the

Harris County Assessor records, defendant property had an appraised value of $58,461 in 2016.

       2.      On December 2, 2016, a Warranty Deed was filed into the records of Harris

County, Texas, regarding the sale of the defendant property from the seller, Joseph Walker, to

the purchasers, Joseph Walker and Martrell Harris, for ten dollars and other valuable

consideration. According to the Harris County Assessor records, defendant property had an

appraised value of $58,461 in 2016.

       3.      On April 10, 2018, a Warranty Deed was filed into the records of Harris County,

Texas, regarding the sale of the defendant property from the sellers, Joseph Walker and Martrell

                                                   2
        Case 3:20-cv-00338-BAJ-EWD               Document 1     06/04/20 Page 3 of 11



Harris, to the purchasers, Wanda Harris and Martrell Harris, for ten dollars and other valuable

consideration. According to the Harris County Assessor records, defendant property had an

appraised value of $80,100 in 2018. The appraised value of the property in 2020 is $94,835.

                       Defendant Property used as facilitating property

       4.      Person A has worked for Martrell Harris since approximately 2007. Person A

has completed numerous odd jobs for Harris including washing his cars and working on some of

his rental properties. One of his/her jobs was to unlock the door to the house at the defendant

property when people arrived and to ensure that the door was locked once they entered. Harris

usually paid him/her in cash or illegal narcotics, usually crack cocaine. Harris instructed other

people to give Person A the illegal narcotics.

       5.      In 2017, Martrell Harris used a warehouse in Baton Rouge to conduct much of his

drug activity. At this previous location in Baton Rouge, Harris would cook crack cocaine with

other individuals. However, a search warrant was conducted by the Baton Rouge Police

Department in approximately June 2018 and, thereafter, Harris moved much of his operations to

Houston. Harris utilized the defendant property in Houston for much of his drug operations

beginning in approximately the summer of 2018. Person A lived in the defendant property after

receiving permission from Harris to move to Houston. Harris charged him/her rent to stay in the

defendant property.

       6.      Shortly after moving to the defendant property in the summer of 2018, Person A

observed several unknown individuals arrive at the property. Person A did not know them but

suspected that they were at the house for a drug transaction. While these unknown persons were

at the defendant property, Harris cooked crack cocaine and then asked Person A to sample it to

determine its purity. Person A tested it for Harris as he/she had done on previous occasions.



                                                  3
         Case 3:20-cv-00338-BAJ-EWD             Document 1       06/04/20 Page 4 of 11



Person A also observed a gallon-sized bag that was approximately half-full of crack cocaine

positioned on a table in the house on defendant property while he/she was testing the illegal

narcotics for Harris.

       7.      Person A was not the only person to have sampled illegal narcotics at the

defendant property. Other individuals have also sampled narcotics there including heroin.

                            Information provided by Wanda Harris

       8.      Wanda Harris was interviewed by agents from the Bureau of Alcohol, Tobacco,

Firearms, and Explosives (“ATF”) in May 2020. She recalled signing documents for the

purchase of property near Clinton, Louisiana, but she did not negotiate the details of the

transaction and did not provide any money or any other consideration for the purchase of the

property. When advised that other properties were in her name, she claimed to not anything

about this.

                        Martrell Harris’ Suspected Narcotics Activities

       9.      The Bureau of Alcohol, Tobacco, Firearms, and Explosives (“ATF”) has been

conducting an investigation of Martrell Antonio Harris (“Harris”) for several years. Harris is

believed to be the head of a violent drug trafficking organization that originated in Baton Rouge,

Louisiana. It is believed that Harris has been involved in drug trafficking for several years,

dating back to the mid-1990s. Harris has amassed several million dollars in assets and is

believed to have directed several violent acts in order to maintain his status in the organization.

Harris has been the subject of numerous federal and state investigations. Carroll Landry, the

ATF special agent assigned to this case, has contacted numerous witnesses who have confirmed

that Harris has sold and is currently selling illegal narcotics in the Baton Rouge area.




                                                  4
         Case 3:20-cv-00338-BAJ-EWD            Document 1      06/04/20 Page 5 of 11



       10.     Throughout the course of this investigation, ATF agents and officers have spoken

with several different cooperating witnesses concerning Harris’ involvement in narcotics

trafficking for several years.

       11.     Cooperator A advised that he/she was hired by Harris to cook cocaine base into

crack cocaine. This cooperator cooked crack cocaine for Harris for several months in the early

2000s. This cooperator advised that Harris would bring him/her one or more kilograms of

cocaine and they would cook crack cocaine in furtherance of Harris’s distribution efforts.

       12.     Cooperator B advised that he/she was taught by Harris how to “cut” heroin.

Cooperator B also purchased narcotics from a third party whom Cooperator B personally saw go

to a property owned by Harris to retrieve the narcotics. Cooperator B would meet the third

party to purchase cocaine numerous times between the late 2000s and 2013.

       13.     Cooperator C advised that Harris provided him/her with narcotics and money on

multiple occasions between 2010 and 2015. Cooperator C added that he/she usually received

heroin from Harris.

       14.     Cooperator D sampled and tested illegal narcotics at a residence in Houston,

Texas, for Harris on several occasions in 2018, with Harris present. Cooperator D also tested

heroin for Harris in Baton Rouge between 2015 and 2017, both times with Harris present.

       15.     Cooperator he/her advised that he has known Martrell Harris since the mid-1990s.

This cooperator advised that Harris was his/her boss and leader of his own drug trafficking

organization. This cooperator has been paid in illegal narcotics for work for Harris. This

cooperator advised that not many people could buy drugs directly from Harris. Only the

subjects who were at the top of the organization could get narcotics directly from Harris. This

cooperator observed Harris and his associates cook crack cocaine on many occasions.



                                                5
        Case 3:20-cv-00338-BAJ-EWD                 Document 1        06/04/20 Page 6 of 11



       16.       Cooperator F purchased large quantities of cocaine on several occasions from

Harris between approximately 2007 and 2012.

                                                  LAW


       21 U.S.C. § 881(a)(7) provides that the following shall be subject to forfeiture to the United

       States:

             “All real property, including any right, title, and interest (including any leasehold
             interest) in the whole of any lot or tract of land and any appurtenances or
             improvements, which is used, or intended to be used, in any manner or part, to
             commit, or to facilitate the commission of, a violation of this subchapter
             punishable by more than one year’s imprisonment.”

                                         BASIS FOR FORFEITURE

       The defendant property is subject to forfeiture to the United States pursuant to 21 U.S.C. §

881(a)(7) because it represents property, including any right, title, and interest (including any

leasehold interest) in the whole of any lot or tract of land and any appurtenances or improvements,

which is used, or intended to be used, in any manner or part, to commit, or to facilitate the

commission of, a violation of subchapter I of Chapter 13 of Title 21.

       Based on the facts set forth and incorporated herein, the defendant property should be

properly condemned and forfeited to the United States of America pursuant to 18 U.S.C. §

881(a)(7).




                                                     6
         Case 3:20-cv-00338-BAJ-EWD             Document 1       06/04/20 Page 7 of 11



       WHEREFORE, the plaintiff requests that the Court issue a warrant and summons for the

arrest and seizure of the defendant property; that notice of this action be given to all persons known

or thought to have an interest in or right against the defendant property; that the defendant property

be forfeited and condemned to the United States of America; that the plaintiff be awarded its costs

and disbursements in this action; and that the Court award the plaintiff such other and further relief

as this Court deems proper and just.


                                               UNITED STATES OF AMERICA, by

                                               BRANDON J. FREMIN
                                               UNITED STATES ATTORNEY


                                               /s/ J. Brady Casey
                                               J. Brady Casey, LBN 24338
                                               Assistant United States Attorney
                                               777 Florida Street, Suite 208
                                               Baton Rouge, Louisiana 70801
                                               Telephone: (225) 389-0443
                                               Fax: (225) 389-0685
                                               E-mail: john.casey@usdoj.gov




                                                  7
Case 3:20-cv-00338-BAJ-EWD   Document 1   06/04/20 Page 8 of 11
                    Case 3:20-cv-00338-BAJ-EWD                  Document 1       06/04/20 Page 9 of 11

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                               for the
                                                       MiddleDistrict
                                                  __________ Districtof
                                                                      of__________
                                                                         Louisiana


             UNITED STATES OF AMERICA                            )
                                                                 )
                                                                 )
                                                                 )
                            Plaintiff(s)                         )
                                                                 )
                                v.                                       Civil Action No. 20-CV-338-
                                                                 )
    5621 Van Zandt Street, Houston, Texas 77016                  )
                                                                 )
                                                                 )
                                                                 )
                           Defendant(s)                          )

                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) 5621 Van Zandt Street, Houston, Texas 77016




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: J. BRAD CASEY
                                           ASSISTANT UNITED STATES ATTORNEY
                                           777 FLORIDA STREET, ROOM 208
                                           BATON ROUGE, LOUISIANA 70801



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                           CLERK OF COURT


Date:
                                                                                      Signature of Clerk or Deputy Clerk
                     Case 3:20-cv-00338-BAJ-EWD                       Document 1      06/04/20 Page 10 of 11

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 20-CV-338-

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                          .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                               Case 3:20-cv-00338-BAJ-EWD Document 1 06/04/20 Page 11 of 11
-6 5HY         &,9,/&29(56+((7
7KH-6FLYLOFRYHUVKHHWDQGWKHLQIRUPDWLRQFRQWDLQHGKHUHLQQHLWKHUUHSODFHQRUVXSSOHPHQWWKHILOLQJDQGVHUYLFHRISOHDGLQJVRURWKHUSDSHUVDVUHTXLUHGE\ODZH[FHSWDV
SURYLGHGE\ORFDOUXOHVRIFRXUW7KLVIRUPDSSURYHGE\WKH-XGLFLDO&RQIHUHQFHRIWKH8QLWHG6WDWHVLQ6HSWHPEHULVUHTXLUHGIRUWKHXVHRIWKH&OHUNRI&RXUWIRUWKH
SXUSRVHRILQLWLDWLQJWKHFLYLOGRFNHWVKHHW(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

, D      3/$,17,))6                                                                                           '()(1'$176
                                                                                                             5621 Van Zandt Street, Houston, Texas 77016
United States of America

     E &RXQW\RI5HVLGHQFHRI)LUVW/LVWHG3ODLQWLII                                                        &RXQW\RI5HVLGHQFHRI)LUVW/LVWHG'HIHQGDQW
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                        (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                               127(          ,1/$1'&21'(01$7,21&$6(686(7+(/2&$7,212)
                                                                                                                              7+(75$&72)/$1',192/9('
                                                                                                                  
     F $WWRUQH\V(Firm Name, Address, and Telephone Number)                                                 $WWRUQH\V(If Known)
J. Brad Casey, AUSA
777 Florida Street, Suite 208
Baton Rouge, LA 70801 Tel: 225-389-0443

,,%$6,62)-85,6',&7,21(Place an “X” in One Box Only)                                     ,,,&,7,=(16+,32)35,1&,3$/3$57,(6 (Place an “X” in One Box for Plaintiff
                                                                                                           (For Diversity Cases Only)                                                               and One Box for Defendant)
u  86*RYHUQPHQW                 u  )HGHUDO4XHVWLRQ                                        37) '()         37)  '()
        3ODLQWLII                            (U.S. Government Not a Party)                         &LWL]HQRI7KLV6WDWH                              u     u    ,QFRUSRUDWHGor3ULQFLSDO3ODFH                             u     u 
                                                                                                                                                                    RI%XVLQHVV,Q7KLV6WDWH

u  86*RYHUQPHQW                 u  'LYHUVLW\                                               &LWL]HQRI$QRWKHU6WDWH                  u          u        ,QFRUSRUDWHGand3ULQFLSDO3ODFH                   u          u 
        'HIHQGDQW                            (Indicate Citizenship of Parties in Item III)                                                                             RI%XVLQHVV,Q$QRWKHU6WDWH

                                                                                                   &LWL]HQRU6XEMHFWRID                   u          u        )RUHLJQ1DWLRQ                                     u          u 
                                                                                                   )RUHLJQ&RXQWU\
,91$785(2)68,7(Place an “X” in One Box Only)                                                                                                        &OLFNKHUHIRU1DWXUHRI6XLW&RGH'HVFULSWLRQV
           &2175$&7                                            72576                                  )25)(,785(3(1$/7<                                    %$1.5837&<                                27+(567$787(6
u   ,QVXUDQFH                    3(5621$/,1-85<            3(5621$/,1-85<         u 'UXJ5HODWHG6HL]XUH                    u $SSHDO86&                      u )DOVH&ODLPV$FW
u   0DULQH                       u $LUSODQH                  u 3HUVRQDO,QMXU\           RI3URSHUW\86&                 u :LWKGUDZDO                             u 4XL7DP 86&
u   0LOOHU$FW                   u $LUSODQH3URGXFW                  3URGXFW/LDELOLW\   u 2WKHU                                        86&                                  D
u   1HJRWLDEOH,QVWUXPHQW                 /LDELOLW\            u +HDOWK&DUH                                                                                                       u 6WDWH5HDSSRUWLRQPHQW
u   5HFRYHU\RI2YHUSD\PHQW      u $VVDXOW/LEHO                   3KDUPDFHXWLFDO                                                        3523(57<5,*+76                           u $QWLWUXVW
        (QIRUFHPHQWRI-XGJPHQW             6ODQGHU                      3HUVRQDO,QMXU\                                                    u &RS\ULJKWV                             u %DQNVDQG%DQNLQJ
u   0HGLFDUH$FW                 u )HGHUDO(PSOR\HUV¶                3URGXFW/LDELOLW\                                                  u 3DWHQW                                 u &RPPHUFH
u   5HFRYHU\RI'HIDXOWHG                 /LDELOLW\            u $VEHVWRV3HUVRQDO                                                     u 3DWHQW$EEUHYLDWHG                   u 'HSRUWDWLRQ
       6WXGHQW/RDQV                u 0DULQH                            ,QMXU\3URGXFW                                                      1HZ'UXJ$SSOLFDWLRQ                u 5DFNHWHHU,QIOXHQFHGDQG
        ([FOXGHV9HWHUDQV           u 0DULQH3URGXFW                    /LDELOLW\                                                         u 7UDGHPDUN                                   &RUUXSW2UJDQL]DWLRQV
u   5HFRYHU\RI2YHUSD\PHQW               /LDELOLW\             3(5621$/3523(57<                      /$%25                               62&,$/6(&85,7<                            u &RQVXPHU&UHGLW
       RI9HWHUDQ¶V%HQHILWV        u 0RWRU9HKLFOH             u 2WKHU)UDXG             u )DLU/DERU6WDQGDUGV                    u +,$ II                                  86&RU
u   6WRFNKROGHUV¶6XLWV          u 0RWRU9HKLFOH             u 7UXWKLQ/HQGLQJ             $FW                                    u %ODFN/XQJ                         u 7HOHSKRQH&RQVXPHU
u   2WKHU&RQWUDFW                        3URGXFW/LDELOLW\     u 2WKHU3HUVRQDO          u /DERU0DQDJHPHQW                        u ',:&',::  J                            3URWHFWLRQ$FW
u   &RQWUDFW3URGXFW/LDELOLW\   u 2WKHU3HUVRQDO                    3URSHUW\'DPDJH           5HODWLRQV                              u 66,'7LWOH;9,                         u &DEOH6DW79
u   )UDQFKLVH                             ,QMXU\                u 3URSHUW\'DPDJH         u 5DLOZD\/DERU$FW                       u 56,  J                             u 6HFXULWLHV&RPPRGLWLHV
                                     u 3HUVRQDO,QMXU\                 3URGXFW/LDELOLW\    u )DPLO\DQG0HGLFDO                                                                        ([FKDQJH
                                              0HGLFDO0DOSUDFWLFH                                      /HDYH$FW                                                                           u 2WKHU6WDWXWRU\$FWLRQV
       5($/3523(57<                     &,9,/5,*+76            35,621(53(7,7,216          u 2WKHU/DERU/LWLJDWLRQ                    )('(5$/7$;68,76                          u $JULFXOWXUDO$FWV
u   /DQG&RQGHPQDWLRQ            u 2WKHU&LYLO5LJKWV           +DEHDV&RUSXV             u (PSOR\HH5HWLUHPHQW                     u 7D[HV 863ODLQWLII                  u (QYLURQPHQWDO0DWWHUV
u   )RUHFORVXUH                  u 9RWLQJ                    u $OLHQ'HWDLQHH               ,QFRPH6HFXULW\$FW                          RU'HIHQGDQW                          u )UHHGRPRI,QIRUPDWLRQ
u   5HQW/HDVH (MHFWPHQW       u (PSOR\PHQW                u 0RWLRQVWR9DFDWH                                                     u ,56²7KLUG3DUW\                             $FW
u   7RUWVWR/DQG                u +RXVLQJ                        6HQWHQFH                                                                  86&                           u $UELWUDWLRQ
u   7RUW3URGXFW/LDELOLW\                $FFRPPRGDWLRQV        u *HQHUDO                                                                                                            u $GPLQLVWUDWLYH3URFHGXUH
u   $OO2WKHU5HDO3URSHUW\      u $PHUZ'LVDELOLWLHV    u 'HDWK3HQDOW\                    ,00,*5$7,21                                                                            $FW5HYLHZRU$SSHDORI
                                              (PSOR\PHQW               2WKHU                     u 1DWXUDOL]DWLRQ$SSOLFDWLRQ                                                                $JHQF\'HFLVLRQ
                                     u $PHUZ'LVDELOLWLHV    u 0DQGDPXV 2WKHU        u 2WKHU,PPLJUDWLRQ                                                                    u &RQVWLWXWLRQDOLW\RI
                                              2WKHU                 u &LYLO5LJKWV              $FWLRQV                                                                                6WDWH6WDWXWHV
                                     u (GXFDWLRQ                 u 3ULVRQ&RQGLWLRQ
                                                                     u &LYLO'HWDLQHH
                                                                           &RQGLWLRQVRI
                                                                           &RQILQHPHQW
925,*,1(Place an “X” in One Box Only)
u  2ULJLQDO             u  5HPRYHGIURP                u         5HPDQGHGIURP           u  5HLQVWDWHGRU              u  7UDQVIHUUHGIURP
                                                                                                                                                u  0XOWLGLVWULFW                                          u 0XOWLGLVWULFW
    3URFHHGLQJ               6WDWH&RXUW                             $SSHOODWH&RXUW             5HRSHQHG                        $QRWKHU'LVWULFW       /LWLJDWLRQ                                          /LWLJDWLRQ
                                                                                                                       (specify)                        7UDQVIHU                                              'LUHFW)LOH
                                         &LWHWKH86&LYLO6WDWXWHXQGHUZKLFK\RXDUHILOLQJ(Do not cite jurisdictional statutes unless diversity)
                                          Title 21 United States Codes Section 801 et seq.
9,&$86(2)$&7,21                     %ULHIGHVFULSWLRQRIFDXVH

9,,5(48(67(',1    u &+(&.,)7+,6,6$&/$66$&7,21                                                '(0$1'                                                 &+(&.<(6RQO\LIGHPDQGHGLQFRPSODLQW
&203/$,17      81'(558/()5&Y3                                                                                                               -85<'(0$1'         u <HV      u 1R
9,,,5(/$7('&$6( 6
                       (See instructions):
,)$1<                           -8'*(                                                                                                      '2&.(7180%(5
'$7(                                                                    6,*1$785(2)$77251(<2)5(&25'
06/04/2020                                                             /s/: J. Brady Casey
)252)),&(86(21/<

    5(&(,37                     $02817                                   $33/<,1*,)3                                          -8'*(                                       0$*-8'*(
